Case 3:20-cv-05397-BHS Document 7-1 Filed 06/01/20 Page 1 of 2




                     EXHIBIT A
(Page 24 of 49)     Case 3:20-cv-05397-BHS Document 7-1 Filed 06/01/20 Page 2 of 2
                                                                                                    Copy




                                                                                               II
                                                                                      0058463993
                                                  EXHIBIT "A"                                  i


                                             LEGAL. DESCRIPTION
                                                    . ... - . .. - EXHIBIT
                                                                        .. '


                                                                                               I
                                                                                               I
                  BEGINNING AT THE NORTHWEST CORNER OF LOT 1, PIERCE COUNTY SHORT PLAT        :
                  NUMBER 2000051.95001, ACCORDING TO THE PLAT THEREOF RECORDED M11.Y 19, 2000,:
                  RECORDS OF PIERCE COUNTY AUDITOR.                                            I
                                                                                               I
                  THENCE SOUTH 89°32'34 11 EAST 513.86 FEET;                                   I
                                                                                               I
                  THENCE SOUTH 00°51'39" WEST 149.23 FEET;                                    I
                                                                                              I
                  THENCE NORTH 87°47'16" EAST 239.06 FEET;                                    I
                                                                                               I
                  THENCE SOUTH 80°26'07" EAST 387.61 FEET;
                  THENCE SOUTH 82°55'58" EAST 201.36 FEET TO THE EAST LINE OF SAID SHORT      I
                                                                                              I
                  P~;                                                                          I
                  THENCE SOUTH ALONG THE EAST LINE OF SAID SHORT PLAT 02°25'22" WEST l07.4Jj
                  FEET;                                                                     I
                  THENCE NORTH 89°32'34" WEST 1333.00 FEET TO THE WEST LINE OF SAID SHORT      I
                  nu;                                                                          j
                  THENCE NORTH ALONG THE WEST LINE OF SAID SHORT PLAT 00°51'39" EAST 330.00
                  FEET TO THE POINT OF BEGINNING.                                              I
                  EXCEPT ANY PORTION THEREOF LYING WITHIN 14TH AVENUE.

                  TOGETHER WITH SECOND CLASS TIDELANDS ABUTTING THEREON.

                  SITUATE IN THE COUNTY OF PIERCE, STATE OF WASHINGTON.
